Exhibit 10.1

 

EXECUTION COPY

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 21, 2010 by and among DYNAVOX SYSTEMS LLC, a Delaware limited
liability company (“Borrower”), DYNAVOX INTERMEDIATE LLC, a Delaware limited
liability company (“Holdings”), DynaVox Services Inc., a Delaware corporation
(“Services”), Blink-Twice LLC, a Delaware limited liability company
(“Blink-Twice”), Mayer-Johnson LLC, a Delaware limited liability company
(“Mayer-Johnson”), DynaVox International Holdings Inc., a Delaware corporation
(“International”), EYE RESPONSE TECHNOLOGIES, INC., a Virginia corporation
(“ERT”; Borrower, Holdings, Services, Blink-Twice, Mayer-Johnson, International
and ERT are collectively referred to herein as the “Credit Parties” and each
individually as a “Credit Party”), GE BUSINESS FINANCIAL SERVICES INC. (in its
individual capacity, “GE BFS”), as agent (in such capacity, together with its
successors and assigns in such capacity, the “Agent”) for the several financial
institutions from time to time party to the Credit Agreement (collectively, the
“Lenders” and each individually a “Lender”), and for itself as a Lender, and
such Lenders signatory hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Agent and the Lenders have entered into that certain Third
Amended and Restated Credit Agreement dated as of June 23, 2008 (as amended,
modified, restated or otherwise supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, Borrower has requested that Agent and the Required Lenders amend the
Credit Agreement in certain respects as set forth herein; and

 

WHEREAS, Agent and the Required Lenders are willing to make such amendments
subject to the terms, conditions and other provisions hereof.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

I.                                         Defined Terms.  Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Credit Agreement (as amended hereby).

 

II.                                     Amendment.  Subject to the conditions
set forth below, and in reliance upon the representations and warranties of the
Credit Parties set forth in the Credit Agreement and in this Amendment, the
Credit Agreement is hereby amended as follows:

 

(1)                                 Section 4.1(a) of the Credit Agreement is
hereby deleted in its entirety and the following Section 4.1(a) is substituted
in lieu thereof

 

“(a)                            as soon as practicable and in any event within
thirty (30) days after the end of each month (including the last month of
Borrower’s Fiscal Year), commencing with the month ended November 30, 2010, a
consolidated balance sheet of Ultimate Holdings and its Subsidiaries as at the
end of such month and the related consolidated statements of

 

--------------------------------------------------------------------------------


 

operations and cash flows for such month, and for the portion of the Fiscal Year
ended at the end of such month (i) with sufficient detail and specificity to
distinguish and permit Agent to readily discern the revenues and gross profit of
Borrower’s different business and product lines, including the business
operations and performance of Mayer-Johnson LLC and (ii) setting forth, in each
case, to the extent comparable figures are available, in comparative form the
figures for the corresponding periods of the previous Fiscal Year and the
figures for such month and for such portion of the Fiscal Year ended at the end
of such month set forth in the annual operating and capital expenditure budgets
and cash flow forecast delivered pursuant to Section 4.1(m), all of the
foregoing in reasonable detail and certified by a Responsible Officer as fairly
presenting, in all material respects, the financial condition and results of
operations of Ultimate Holdings and its Subsidiaries and as having been prepared
in accordance with GAAP applied on a basis consistent with the audited financial
statements of Ultimate Holdings, subject to changes resulting from audit and
normal year-end adjustments and the absence of footnote disclosures;”

 

(2)                                 Exhibit B to the Credit Agreement is deleted
in its entirety and Exhibit A attached hereto is substituted in lieu thereof.

 

III.                                 Conditions Precedent.  The effectiveness of
this Amendment is subject to the satisfaction of the following conditions
precedent or concurrent:

 

(1)                                 the execution and delivery of this Amendment
by each of the Credit Parties, Agent and the Required Lenders;

 

(2)                                 all representations and warranties by any
Credit Party contained herein or in any other Financing Document shall be true
and correct in all material respects on and as of the date hereof or, to the
extent such representations and warranties expressly relate to an earlier date,
on and as of such earlier date;

 

(3)                                 before and after giving effect hereto, no
Default or Event of Default under the Credit Agreement shall have occurred and
be continuing;

 

(4)                                 receipt by Agent on behalf of each Lender
that executes and returns to Agent a counterpart signature page of this
Amendment no later than 4:00 p.m. Eastern Standard Time on December 21, 2010 of
a fully earned, non-refundable amendment fee in the aggregate amount of 0.125%
of the Revolving Loan Commitments of and the Term Loan held by such Lenders on
the date hereof, which fee is due and payable in full on the date hereof;

 

(5)                                 Borrower and Agent shall have entered into a
fee letter in form and substance acceptable to Agent;

 

(6)                                 receipt by Agent of the items required to be
delivered pursuant to Section 4.1(a) of the Credit Agreement (after giving
effect to this Amendment) for the month ended October 31, 2010; and

 

(7)                                 receipt by Agent on the date hereof of the
fees set forth in that certain fee letter dated as of the date hereof by and
between Borrower and Agent.

 

2

--------------------------------------------------------------------------------


 

IV.                                Representations and Warranties.  Each Credit
Party, jointly and severally, hereby represents and warrants to Agent and each
Lender as follows:

 

(1)                                 The execution, delivery and performance by
each Credit Party of this Amendment and each other document, agreement and
instrument executed by such Credit Party in connection herewith are within its
powers, have been duly authorized by all necessary action pursuant to its
Organizational Documents, require no further action by or in respect of, or
filing with, any governmental body, agency or official except for actions or
filings, the failure with respect to which could not reasonably be expected to
have a Material Adverse Effect, and do not violate, conflict with or cause a
breach or a default under any provision of applicable law or regulation or of
the Organizational Documents of any Credit Party or of any agreement, judgment,
injunction, order, decree or other instrument binding upon it, except for such
violations, conflicts, breaches or defaults as could not reasonably be expected
to have a Material Adverse Effect;

 

(2)                                 this Amendment and each other document,
agreement and instrument executed by such Credit Party in connection herewith
constitutes a valid and binding agreement or instrument of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
subject to the effects of (i) insolvency, fraudulent conveyance, reorganization,
moratorium and bankruptcy or other similar laws relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law) and (iii) any implied covenant
of good faith and fair dealing; and

 

(3)                                 no Default or Event of Default exists.

 

V.                                    No Waiver.  Except as expressly set forth
herein, nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Financing Documents or constitute a course of conduct or dealing
among the parties.  Except as expressly stated herein, (a) Agent and Lenders
reserve all rights, privileges and remedies under the Financing Documents, and
(b) the Credit Agreement and other Financing Documents remain unmodified and in
full force and effect.

 

VI.                                References.  Any reference to the Credit
Agreement contained in any document, instrument or agreement executed in
connection with the Credit Agreement, including, without limitation, any
Financing Document, shall be deemed to be a reference to the Credit Agreement as
modified by this Amendment.  This Amendment shall be deemed to be a Financing
Document.

 

VII.                            Counterparts.  This Amendment may be executed
and delivered via facsimile or other electronic transmission with the same force
and effect as if an original were executed and may be executed by one or more of
the parties to this Amendment and any number of separate counterparts, each of
which when so executed, shall be deemed an original and all said counterparts
when taken together shall be deemed to constitute but one and the same
instrument.

 

VIII.                        Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of Borrower and each other Credit Party
and their successors and assigns and the Agent and the Lenders and their
successors and assigns.

 

3

--------------------------------------------------------------------------------


 

IX.                                GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

X.                                    Severability.  Wherever possible, each
provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Amendment.

 

XI.                                Reaffirmation. Each of the Credit Parties as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby: (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens on or security interests in any of its property
pursuant to any such Financing Document as security for or otherwise guaranteed
the Obligations under or with respect to the Financing Documents, ratifies and
reaffirms such guarantee and grant of security interests and liens and confirms
and agrees that such security interests and liens hereafter secure all of the
Obligations.  Each of the Credit Parties hereby consents to this Amendment and
acknowledges that each of the Financing Documents remains in full force and
effect and is hereby ratified and reaffirmed.  Except as specifically provided
hereunder, the execution of this Amendment shall not operate as a waiver of any
right, power or remedy of the Agent or Lenders, constitute a waiver of any
provision of any of the Financing Documents or serve to effect a novation of the
Obligations.

 

— Remainder of Page Intentionally Blank; Signature Page Follows —

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

BORROWER:

 

 

 

DYNAVOX SYSTEMS LLC

 

 

 

 

 

 

 

By:

/s/ Kenneth D. Misch

 

 

Name:

Kenneth D. Misch

 

 

Title:

Chief Financial Officer

 

 

 

 

OTHER LOAN PARTIES:

 

 

 

DYNAVOX INTERMEDIATE LLC

 

 

 

 

 

 

 

By:

/s/ Kenneth D. Misch

 

 

Name:

Kenneth D. Misch

 

 

Title:

Chief Financial Officer

 

 

 

 

DYNAVOX SERVICES INC.

 

 

 

 

 

 

 

By:

/s/ Kenneth D. Misch

 

 

Name:

Kenneth D. Misch

 

 

Title:

Chief Financial Officer

 

 

 

 

BLINK-TWICE SYSTEMS LLC

 

 

 

 

 

 

 

By:

/s/ Kenneth D. Misch

 

 

Name:

Kenneth D. Misch

 

 

Title:

Chief Financial Officer

 

 

 

 

EYE RESPONSE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ Kenneth D. Misch

 

 

Name:

Kenneth D. Misch

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MAYER-JOHNSON LLC

 

 

 

By: DynaVox Systems LLC, its sole member

 

 

 

 

 

 

 

  By:

/s/ Kenneth D. Misch

 

 

Name:

Kenneth D. Misch

 

 

Title:

Chief Financial Officer

 

 

 

 

DYNAVOX INTERNATIONAL HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ Kenneth D. Misch

 

 

Name:

Kenneth D. Misch

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

 

GE BUSINESS FINANCIAL SERVICES INC., as the Agent and a Lender

 

 

 

 

By:

/s/ Keith Bird

 

Name:

Keith Bird

 

Its:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

PNC Bank, N.A., as a Lender

 

 

 

 

By:

/s/ Brent R. Schweikle

 

Name:

Brent R. Schweikle

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

TriState Capital Bank, as a Lender

 

 

 

 

By:

/s/ Anne M. Westbrook

 

Name:

Anne M. Westbrook

 

Title:

Relationship Manager

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

Bank of Montreal, as a Lender

 

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Exhibit A

 

EXHIBIT B TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE)

 

COMPLIANCE CERTIFICATE

 

DYNAVOX SYSTEMS LLC

 

DATE:                  ,        

 

This certificate is given by                                           , a
Responsible Officer of DynaVox Systems LLC (“Borrower”), pursuant to
Section 4.1(c) of that certain Third Amended and Restated Credit Agreement dated
as of June 23, 2008 among Borrower, the Lenders from time to time party thereto
and GE Business Financial Services Inc. (formerly known as Merrill Lynch
Business Financial Services Inc.), as Agent for Lenders (as such agreement may
have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)           the financial statements delivered with this certificate in
accordance with Section 4.1(b) and/or 4.1(n) of the Credit Agreement fairly
present in all material respects the results of operations and financial
condition of Ultimate Holdings and its direct and indirect Subsidiaries as of
the dates of such financial statements;

 

(b)           I have reviewed the terms of the Credit Agreement and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrower and the Subsidiaries during the
accounting period covered by such financial statements;

 

(c)                                  such review has not disclosed the existence
during or at the end of such accounting period, and I have no knowledge of the
existence as of the date hereof, of any condition or event that constitutes a
Default or an Event of Default, except as set forth in Schedule 1 hereto, which
includes a description of the nature and period of existence of such Default or
an Event of Default and what action Borrower has taken, is undertaking and
proposes to take with respect thereto; and

 

(d)                                 to the extent that this Certificate is
delivered with respect to the end of a fiscal quarter of Borrower, Borrower is
in compliance with the covenants contained in Article VI of the Credit
Agreement, as demonstrated by the calculation of such covenants below, except as
set forth in Schedule 1 hereto.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

By:

 

 

Name:

 

 

Title

 

  of Borrower

 

--------------------------------------------------------------------------------


 

CAPITAL EXPENDITURES

 

(SECTION 6.1)

 

Capital Expenditures for the applicable measurement period (the “Defined
Period”) are defined as follows:

 

 

 

 

 

 

 

Amount capitalized during the Defined Period by Borrower and its Subsidiaries as
capital expenditures for property, plant, and equipment or similar fixed asset
accounts, including any such expenditures by way of acquisition of a Person or
by way of assumption of Debt or other obligations, to the extent reflected as
plant, property and equipment

 

$

 

 

 

 

 

 

 

 

Plus:

 

deposits made in the Defined Period in connection with property, plant, and
equipment; less deposits of a prior period included above

 

 

 

 

 

 

 

 

 

Less:

 

Net Cash Proceeds of Asset Dispositions received during the Defined Period which
(i) Borrower or a Subsidiary is permitted to reinvest pursuant to the terms of
the Credit Agreement and (ii) are included in capital expenditures above

 

 

 

 

 

 

 

 

 

 

 

Proceeds of Property Insurance Policies received during the Defined Period which
(i) Borrower or a Subsidiary is permitted to reinvest pursuant to the terms of
the Credit Agreement and (ii) are included in capital expenditures above

 

 

 

 

 

 

 

 

 

Capital Expenditures

 

$

 

 

 

 

 

 

Less:

 

Portion of Capital Expenditures financed during the Defined Period under Capital
Leases or other Debt (Debt, for this purpose, does not include drawings under
the Revolving Loan Commitment)

 

 

 

 

 

 

 

 

 

Unfinanced Capital Expenditures (used in calculation of Operating Cash Flow
(defined in Section 6.3 of the Compliance Certificate))

 

$

 

 

 

 

 

 

Capital Expenditures (from above)

 

 

 

 

 

 

 

Permitted Capital Expenditures

 

$

 

 

 

 

 

 

In Compliance

 

Yes/No

 

 

--------------------------------------------------------------------------------


 

EBITDA

 

EBITDA for the applicable measurement period (the “Defined Period”) is defined
as follows:

 

 

 

 

 

 

 

Net income (or loss) for the Defined Period of Borrower and its Subsidiaries,
but excluding: (a) the income (or loss) of any Person (other than Subsidiaries
of Borrower) in which Borrower or any of its Subsidiaries has an ownership
interest unless received by Borrower or its Subsidiary in a cash distribution;
and (b) the income (or loss) of any Person accrued prior to the date it became a
Subsidiary of Borrower or is merged into or consolidated with Borrower

 

$

 

 

 

 

 

 

 

Plus:

 

Any provision for (or less any benefit from) income and franchise taxes included
in the determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

 

 

Interest expense, net of interest income, deducted in the determination of net
income for the Defined Period

 

 

 

 

 

 

 

 

 

 

 

Amortization and depreciation deducted in the determination of net income for
the Defined Period

 

 

 

 

 

 

 

 

 

 

 

Losses (or less gains) from Asset Dispositions or sales of securities included
in the determination of net income for the Defined Period (excluding sales,
expenses or losses related to current assets)

 

 

 

 

 

 

 

 

 

 

 

Other non-cash losses (or less gains) included in the determination of net
income for the Defined Period and for which no cash outlay (or cash receipt) is
foreseeable

 

 

 

 

 

 

 

 

 

 

 

Expenses and fees included in the determination of net income and incurred
during the Defined Period to consummate the transactions contemplated by the
Operative Documents, but solely to the extent disclosed in writing to Agent
prior to the Third Restatement Effective Date

 

 

 

 

 

 

 

 

 

 

 

Extraordinary losses (or less gains) included in the determination of net income
during the Defined Period, net of related tax effects

 

 

 

 

 

 

 

 

 

 

 

Unusual or non-recurring losses, expenses, charges, severance costs, signing
costs, retention or completion bonuses, transition costs and relocation costs;
provided, that, the aggregate amount of such add-backs for any Defined Period
shall not exceed ten percent (10%) of EBITDA (without giving effect to this
add-back)

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Non-cash expenses resulting from the grant of stock and stock options and other
compensation to management personnel of Borrower or its Subsidiaries pursuant to
a written plan or agreement or the treatment of such options under variable plan
accounting for the Defined Period

 

 

 

 

 

 

 

 

 

 

 

Step-up in asset valuation as a result of purchase accounting applied during the
Defined Period in connection with any Permitted Acquisition

 

 

 

 

 

 

 

 

 

 

 

Payments under non-competition agreements (including, without limitation, the
Enkidu Non-Compete Agreements) for the Defined Period

 

 

 

 

 

 

 

 

 

 

 

Non-cash asset write-offs or impairment charges for the Defined Period

 

 

 

 

 

 

 

 

 

 

 

Management fees to the Investors paid in cash during the Defined Period to the
extent permitted to be paid under Section 5.13 of the Credit Agreement and to
the extent deducted in the determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

 

 

EBITDA, if any, of any Person acquired during the Defined Period attributable to
a Permitted Acquisition (including the portion thereof occurring prior to such
Permitted Acquisition) with such pro forma adjustments as are reasonably
acceptable to Agent based upon data presented to Agent to its reasonable
satisfaction

 

 

 

 

 

 

 

 

 

 

 

Non-recurring expenses and fees incurred during the Defined Period attributable
to a Permitted Acquisition to the extent such non-recurring expenses and fees
are disclosed in writing to Agent in reasonable detail

 

 

 

 

 

 

 

 

 

 

 

Non-recurring expenses and fees incurred during the Defined Period attributable
to the IPO and the redemption of the Third Restatement Subordinated Debt with
the proceeds of the IPO to the extent such non-recurring expenses and fees are
disclosed in writing to Agent in reasonable detail

 

 

 

 

 

 

 

 

 

EBITDA for the Defined Period

 

$

 

 

--------------------------------------------------------------------------------


 

FIXED CHARGE COVERAGE RATIO

 

(SECTION 6.3)

 

Fixed Charge Coverage Ratio for the applicable measurement period (the “Defined
Period”) is defined as follows:

 

 

 

 

 

 

 

 

 

Fixed Charges: Cash interest expense ($            ), net of interest income
($            ) included in the determination of net income of Borrower and its
Subsidiaries for the Defined Period (“Total Interest Expense”)

 

$

 

 

 

 

 

 

 

Plus:

Cash taxes paid during the Defined Period (“Cash Taxes”)

 

 

 

 

 

 

 

 

 

 

 

Scheduled payments of principal for the Defined Period with respect to all Debt
(including the portion of scheduled payments under Capital Leases allocable to
principal but excluding prepayments and excluding scheduled repayments of
Revolving Loans and other Debt subject to re-borrowing to the extent not
accompanied by a concurrent and permanent reduction of the Revolving Loan
Commitment (or equivalent loan commitment)) (“Payments of Principal”) (for the
sake of clarity, scheduled payments of principal with respect to the Term Loan
shall be equal to the amounts set forth in Section 2.6(b) of the Credit
Agreement with respect to the applicable Defined Period after giving effect to
any reduction thereof as a result of any optional or mandatory prepayments)

 

 

 

 

 

 

 

 

 

 

 

Restricted Distributions (other than (a) loans to officers and employees
permitted by Section 5.4(c) of the Credit Agreement, (b) distributions to
Holdings for the repurchase of equity interests or options therefor from
directors or employees permitted by Section 5.4(a) of the Credit Agreement and
(c) solely for the purpose of the Defined Period ending December 31, 2010, a
Restricted Distribution permitted under Section 5.4(e) of the Credit Agreement
made by Borrower in cash in an amount of $10,000,000 made in March, 2010) made
by Borrower in cash during the Defined Period

 

 

 

 

 

 

 

 

 

 

 

Management fees to the Investors paid in cash during the Defined Period to the
extent permitted to be paid under Section 5.13 of the Credit Agreement and to
the extent deducted in the determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

 

Fixed Charges

 

$

 

 

 

 

 

 

 

Operating Cash Flow:

 

 

 

 

 

 

 

 

 

EBITDA for the Defined Period (calculated in the manner required by the
Compliance Certificate)

 

$

 

 

 

--------------------------------------------------------------------------------


 

Less:

Unfinanced Capital Expenditures for the Defined Period (calculated in the manner
required by the Compliance Certificate)

 

 

 

 

 

 

 

 

 

Operating Cash Flow

 

$

 

 

 

 

 

 

 

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

 

 

    to 1.0

 

 

 

 

 

 

Minimum Fixed Charge Coverage for the Defined Period

 

 

    to 1.0

 

 

 

 

 

 

In Compliance

 

 

Yes/No

 

 

--------------------------------------------------------------------------------


 

NET SENIOR DEBT TO EBITDA RATIO
(Section 6.4)

 

Net Senior Debt:

 

 

 

 

 

 

 

 

 

Net Total Debt (calculated in the manner required by Section 6.5 of the
Compliance Certificate)

 

$

 

 

 

 

 

 

 

Less:

The aggregate principal amount of the Third Restatement Subordinated Debt, the
Debt evidenced by the Enkidu Seller Note and any other subordinated debt
permitted under the Credit Agreement as of the last day of the Defined Period

 

 

 

 

 

 

 

 

 

 

Net Senior Debt

 

$

 

 

 

 

 

 

 

EBITDA for the Defined Period (calculated in the manner required by the
Compliance Certificate)

 

$

 

 

 

 

 

 

 

Ratio of Net Senior Debt to EBITDA for the Defined Period

 

 

    to 1.0

 

 

 

 

 

 

Maximum Permitted Ratio of Net Senior Debt to EBITDA for the Defined Period

 

 

    to 1.0

 

 

 

 

 

 

In Compliance

 

 

Yes/No

 

 

--------------------------------------------------------------------------------


 

NET TOTAL DEBT TO EBITDA RATIO

 

(SECTION 6.5)

 

Net Total Debt:

 

 

 

 

 

 

 

 

 

Average daily principal balance of the Revolving Loans for the one month period
ending on the last day of the applicable measurement period (the “Defined
Period”)

 

$

 

 

 

 

 

 

 

Plus:

 Outstanding principal balance of the Term Loan as of the last day of the
Defined Period

 

 

 

 

 

 

 

 

 

 

 

Outstanding principal balance of all other Debt of Borrower and its Subsidiaries
as of the last day of the Defined Period

 

 

 

 

 

 

 

 

 

 

Less:

(a) Borrower’s cash and Cash Equivalents of up to $5,000,000 as indicated on
Borrower’s most recent balance sheet submitted pursuant to Section 4.1 of the
Credit Agreement if EBITDA for the Defined Period (calculated in the manner
required by the Compliance Certificate) is greater than $30,000,000, and (b) $0
if EBITDA for the Defined Period (calculated in the manner required by the
Compliance Certificate) is equal to or less than $30,000,000

 

 

 

 

 

 

 

 

 

 

Net Total Debt

 

$

 

 

 

 

 

 

 

EBITDA for the Defined Period (calculated in the manner required by the
Compliance Certificate)

 

$

 

 

 

 

 

 

 

Ratio of Net Total Debt to EBITDA for the Defined Period

 

 

    to 1.0

 

 

 

 

 

 

Maximum Permitted Ratio of Net Total Debt to EBITDA for the Defined Period

 

 

    to 1.0

 

 

 

 

 

 

In Compliance

 

 

Yes/No

 

 

--------------------------------------------------------------------------------